ROTHENBERG, J.
Scott Portman, as Assignee and Residuary Beneficiary of the Estate of Denise Reale f/k/a Denise Horwitz (“the former wife”), appeals the portion of the trial court’s order denying the former wife’s motion for attorney’s fees incurred in unsuccessfully pursuing a modification of her alimony award. Donald Allen Horwitz (“the former husband”) cross-appeals the portion of the trial court’s order denying his motion for attorney’s fees pursuant to section 57.105, Florida Statutes (2013). Because we find that the trial court did not err or abuse its discretion as to either ruling, we affirm the order as it relates to both the former wife’s and the former husband’s motions for attorney’s fees.
Affirmed.